Title: From Alexander Hamilton to Moses Hook, 26 May 1800
From: Hamilton, Alexander
To: Hook, Moses


          
            Sir,
            Head Quarters Plainfield New Jersey May 26th. 1800
          
          A change of Quarters from N York to this place has prevented an earlier attention to your letter of the sixteenth instant.
          I have made such observations on the subject of it as appeared to be proper to the Pay and Master Gener and Assistant Quarter Master Generals on the subject.
           Lt. Hook—
        